Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
             DETAILED ACTION

1.	This action is responsive to:  an original application filed on 25 March 2021.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 15 are independent claims. 

 Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 25 March 2021. The submission is following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

          Priority

4.	Priority claimed from its parent provisional application no.62/565,903, filed on 29 September 2017.

         Drawings

5.	The drawings filed on 25 March 2021 are accepted by the examiner.  


            Double Patenting

6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents /process/ file/efs/guidance /eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent No. 10985922.  Although the conflicting claims are not identical, they are not patentably distinct from each other because, the notion of the claim does reefers to the same invention. In both claims disclose "device self-authentication” based on hash value of device identifier. And it is obvious to anyone in the art, time of invention that is to use of “anomaly detection” to prevent and protect data/device from the unwanted user.

Claim Rejections - 35 USC § 103
	
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C §103 as being unpatentable over Heinz Kreft (US Publication No. 20160395636), hereinafter Kreft and in view of Farrahi et al. (WO Publication No. WO 2017216614), hereinafter Farrahi.

Regarding claim 1: 
a first memory circuit configured to store first hash data (Kreft, ¶91).
and a processing circuit coupled to the first memory circuit (Kreft, ¶0106). Kreft does not explicitly suggest, and configured to: at least based on a volume of the device, define a size of a distinguishable identification (ID) and a size of second hash data; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2, page 9, paragraph 1).
based on a combination of at least one bit of each of the distinguishable ID and IDs of the device, generate the second hash data (Kreft, ¶28-30)
and compare the first hash data with the second hash data, in order to identify whether the device is tampered (Kreft, ¶68).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating tamper proof PUF of Kreft with the computing identifier based on collision of number of devices disclosed in Rarrahi to have secure communication between devices”, stated by Rarrahi at page 3, para.8.

Regarding claim 2: 
Kreft does not explicitly suggest, wherein the size of the distinguishable ID is defined further based on a collision rate of the IDs and 0/1 probability, and the size of the second hash data is defined further based on the collision rate of the IDs; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2, page 9, paragraph 1).
Regarding claim 3: 
Kreft does not explicitly suggest, wherein the processing circuit is further configured to: based on the volume of the device and a collision rate of the IDs, define a size of the first hash data, wherein the size of the first hash data is equal to the size of the second hash data; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2, page 9, paragraph 1).
Same motivation for combining the respective features of Kreft and Rarrahi applies herein, as discussed in the rejection of claim 1.

Regarding claim 4: 
wherein the processing circuit is further configured to: select a hash algorithm; and based on the selected hash algorithm, process the distinguishable ID and the IDs, to generate the first hash data (Kreft, ¶30).
Regarding claim 5: 
wherein the processing circuit is further configured to: select the at least one bit of each of the distinguishable ID, a factory ID and a program ID of the IDs; and combine the selected at least one bit of each of the distinguishable ID, the factory ID and the program ID of the IDs (Kreft, ¶505, 365).
Regarding claim 6: 
further comprising: a second memory circuit coupled to the processing circuit, and configured to store the distinguishable ID and the IDs comprising a factory ID and a program ID (Kreft, ¶23).
Regarding claim 7: 
wherein the distinguishable ID comprises a physical unclonable function (PUF) ID or a true random number generator (TRNG) ID (Kreft, ¶220, 555)
Regarding claim 8: 
Kreft does not explicitly suggest, calculating a bit length of a distinguishable identification (ID) based on at least one parameter that is associated with a volume of a device however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 9, paragraph 1).
Kreft does not explicitly suggest, combing at least one bit of each of the distinguishable ID, a factory ID and a program ID of the device (Kreft, ¶28-30), but Kreft does not explicitly suggest, to generate first hash data having a bit length that is defined based on the volume of the device; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2, page 9, paragraph 1).
and initiating authentication of the device, when the first hash data is matched with second hash data (Kreft, ¶2, 9).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating tamper proof PUF of Kreft with the computing identifier based on collision of number of devices disclosed in Rarrahi to have secure communication between devices”, stated by Rarrahi at page 3, para.8.

Regarding claim 9: 
Kreft does not explicitly suggest, wherein the at least one parameter comprises a collision rate of IDs and 0/1 probability; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2).
Same motivation for combining the respective features of Kreft and Rarrahi applies herein, as discussed in the rejection of claim 8.

Regarding claim 10: 
further comprising: calculating the bit length of the first hash data based on the volume of the device and a collision rate of IDs, wherein the bit length of the first hash data is the same as a bit length of the second hash data; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 6, paragraph 8).
Same motivation for combining the respective features of Kreft and Rarrahi applies herein, as discussed in the rejection of claim 8.

Regarding claim 11: 
further comprising: comparing the first hash data with the second hash data, to perform an off-line authentication (Kreft, ¶68).
Regarding claim 12: 
further comprising: selecting at least one bit of the distinguishable ID, at least one bit of the factory ID and at least one bit of the program ID, to be combined to form ID data; and generating the second hash data based on the ID data (Kreft, ¶505, 365).
Regarding claim 13: 
wherein generating the second hash data comprises: selecting a hash algorithm based on a secure requirement; and processing the ID data via the selected hash algorithm (Kreft, ¶182).
Regarding claim 14: 
further comprising: generating the second hash data based on the distinguishable ID, the factory ID and the program ID, in response to a power-on event or a request (Kreft, ¶27, 201).
Regarding claim 15: 
receiving first hash data that has a defined size associated with a volume of a device; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 7, paragraph 4, page 2, paragraph 2).
combining at least one bit of each of a distinguishable identification (ID), a factory ID and a program ID of the device, to form ID data  (Kreft, ¶505, 365).
 processing the ID data through a selected hash algorithm, to generate second hash data (Kreft, ¶87, 30).
and comparing the first hash data with the second hash data, to perform an authentication of the device (Kreft, ¶27).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include the method of generating tamper proof PUF of Kreft with the computing identifier based on collision of number of devices disclosed in Rarrahi to have secure communication between devices”, stated by Rarrahi at page 3, para.8.

Regarding claim 16: 
further comprising: defining a size of the distinguishable ID based on the volume of the device, a collision rate of IDs and 0/1 probability, wherein the defined size of the first hash data is further associated with the collision rate of IDs (Kreft, ¶24-25).
Regarding claim 17: 
further comprising: selecting a first number of bits from the distinguishable ID, to be combined to form the ID data; selecting a second number of bits from the factory ID, to be combined to form the ID data; and selecting a third number of bits from the program ID, to be combined to form the ID data (Kreft, ¶68, 300).
Regarding claim 18: 
wherein each one of the first number, the second number and the third number is greater than one, and at least one of the first number, the second number and the third number is different from the others (Kreft, ¶324, 366).
Regarding claim 19: 
Kreft does not explicitly suggest, further comprising: defining a size of the second hash data based on the volume of the device and a collision rate of IDs, wherein the size of the second hash data is the same as the defined size of the first hash data; however, in a same field of endeavor Rarrahi discloses this limitation (Rarrahi, page 2, paragraph 2, page 9, paragraph 1).
Same motivation for combining the respective features of Kreft and Rarrahi applies herein, as discussed in the rejection of claim 15.

Regarding claim 20: 
further comprising: when the first hash data and the second hash data are mismatched, determining that the device has been tampered (Kreft, ¶68).

   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890